Citation Nr: 0724890	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 to August 
1960. 

The Board observes that a rating decision denying service 
connection for bilateral hearing disability was issued in 
January 2001.  The veteran did not appeal that decision and 
it became final.  See 38 C.F.R. § 7105.  The veteran 
submitted new evidence relevant to an unestablished fact 
necessary to substantiate his claim in June 2006 thereby 
reopening his claim for a bilateral hearing disability.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Service connection for a bilateral hearing disability was 
denied in January 2001; the veteran did not appeal.

2.  Competent, new evidence of record demonstrates that a 
current bilateral hearing disability is etiologically related 
to active service.


CONCLUSIONS OF LAW

1.  The unappealed January 2001 rating decision which denied 
the veteran's request of entitlement to service connection 
for a hearing disability is final.  38 U.S.C.A. §§ 7103(a) 
and 7105 (West 2002).

2.  The evidence received subsequent to the January 2001 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.156, 3.159 (2006).

3.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In view of the Board's favorable disposition in this matter, 
the application of the VCAA is moot.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Service connection 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran is claiming entitlement to service connection for 
bilateral hearing disability.  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
construed to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000 or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization - American 
National Standards Institute (ISO-ANSI).  In order to 
facilitate data comparison for VA purposes, ASA standards 
noted in service medical records dated prior to November 1, 
1967 must be converted to ISO-ANSI standards.  Audiometric 
charts in records dated after November 1, 1967 are presumed 
to be in ISO-ANSI units unless otherwise specified.

The veteran's enlistment examination noted that his hearing 
was 15/15 bilaterally on a whispered voice test.  A November 
1958 audiology examination without interpreted results is of 
record.  There is no indication in the veteran's service 
medical that the veteran had any hearing loss at that time.  
The first mention of any ear trouble was in September 1959.  
The veteran's service medical records specify loss of hearing 
in June 1960.  

	(CONTINUED ON NEXT PAGE)



On the veteran's separation from active service examination 
in July 1960, his pure tone thresholds, in decibels, were as 
follows (converted to ISO-ANSI):

July 1960


HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20

35
LEFT
25
20
20

40

Because the threshold for normal hearing is from 0 to 20 dB, 
with higher threshold levels indicating a degree of hearing 
loss, these results show that the veteran had at least some 
hearing loss in both ears during active service.  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  

A January 1961 VA examination stated that the veteran's 
hearing was 20/20 in both ears.  

On his February 2000 claim the veteran stated that he was not 
treated for his hearing loss after discharge.  The evidence 
of record indicates the veteran later underwent VA 
audiological examination in November 2000 and January 2001 
and audiometric testing during treatment at a VA facility in 
May 2005.  All such testing indicates that the veteran has a 
bilateral hearing disability.  

The April 2000 and January 2001 VA examinations show that the 
veteran meets the criteria set under 38 C.F.R. § 3.385 for 
hearing disability bilaterally.  The January 2001 examiner 
diagnosed the veteran as having bilateral sensory neural 
hearing loss sloping to profound hearing loss in his right 
and sloping to moderately severe hearing loss in his left 
ear.  The examiner opined that the veteran's current hearing 
loss is in no way associated with his (service-connected) 
chronic otitis media.  The examiner gave no opinion as to the 
cause of the veteran's current hearing loss.

A May 2005 VA progress note indicates audiometric testing was 
performed showing bilateral sensory neural hearing loss and 
excellent understanding of speech on the Maryland CNC 
examination.  The audiologist opined that it is more likely 
than not that a component of the veteran's hearing loss is 
the result of acoustic trauma suffered while on active duty 
unless evaluations at time of discharge indicate otherwise.  
As noted above the probative evidence at the time the veteran 
was discharged shows some degree of hearing loss in the both 
ears.  Therefore the evidence of record substantiates the 
audiologist's opinion connecting the veteran's active service 
to his current hearing disability.

Following a complete review of the evidence, the Board finds 
that the veteran's contentions are consistent with his 
service record.  At his January 2001 VA examination and his 
March 2007 video conference hearing before the Board, the 
veteran reported noise exposure from jet engines on the 
flight lines during his civil engineering duties, and from 
gunfire on the rifle and pistol practice range during his 
active service.  The veteran's service medical records 
indicate that he had to be excused from the flight line due 
to ear trouble.  Therefore, the veteran's service records 
support his statements regarding noise exposure during active 
service.  At his January 2001 VA examination the veteran 
denied any occupational or recreational noise exposure.

As a whole, the evidence of record shows that service 
connection for bilateral hearing disability is warranted.  
The evidence shows reported hearing loss in service in June 
1960.  The VA examinations repeatedly show current bilateral 
hearing loss.  The May 2005 progress note states that the 
veteran's current bilateral hearing disability is the result 
of acoustic trauma during active service.  The preponderance 
of the evidence demonstrates that his current bilateral 
hearing disability was incurred in service.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing 
disability is granted.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


